Received:8306347711                            Jan 21 2015 03:14cm           POCI2
JAN-21-2015   15:E8   FROM:MINI   MRRT   a4             S30S347711           TO:121033527G2            P.S'3


                                                                     III •




                                                                             ?t ^




                                         rfk
        (/
                             Received:8306347711                         Jan 21 2015 03:15pm           P003
JPN-21-2015 15:29   FROM:MINI MART »4              8306347711        TO:12103352762            P.3'3




                                                       flnna/i //)   JJcJ^y/r



                                                                                —




                                             Z^^2^
                                 Received:8306347711                                  Jan 21    2015 03:14pra             P001

JfiN-El-2015 15:28     FROM:MINI MART »4               8306347711                TO:12103352762                  P. 1'3




                                            COURT OF APPEALS
                                              FOURTH COURT OK APPEALS DISTRICT                      KF.ITH G. MOTTLE
          SANDEGDRYAN
                                                                                                    CLERK OF COURT
           MARION                               CADUNA-lll-EVES JUSTlce CENTER
            CHIEF JUSTICE                           300 DOLOROSA, SUITE 3200
          KAREN ANOELINI                        SAN ANTONIO. TEXAS 782OJ-3O37
                                              WWW TXCOURTS OOV/4THCOA ASPX                            TELliHIIUNE
          MARIALYNDARNARD
                                                                                                      010) 335-263 S
          RHUKCA C MARTINEZ
           PATRICIA O ALVARUZ
                                                                                                      FACSIMILE NO
           LUZ ELENA D CHAPA
                                                                                                       (210)335-2762
           PLACK 6 (VACANT)
            JUSTICKS


                                                       January 9.2015


                  Kristi Rene Nix                                     Scott Monroe
                  P.O. Box 293123                                     District Attorney - 198th Judicial
                  Kerrville, TX 78029                                 District
                                                                      402 Clearwater Paseo
                  M. Patrick Maguire                                  Suite 500
                  M. Patrick Maguire, P.C.                            Kerrville, TX 78028
                  945 Barnclt Si.                                     • DELIVERED VIA E-MAIL •
                   Kerrville, TX 78028
                   • DELIVERED VIA E-MATL *

                   RE:      Court of Appeals Number:      04-13-00569-CR
                            Trial Court Case Number:      Bl 1614
                            Style: Kristi Rene Nix
                                    v.

                                    The State of Texas

                            Enclosed please find the order which the Honorable Court of Appeals has
                     issued in reference to the above styled and numbered cause.

                            If you should have any questions, please do not hesitate to contact me.

                                                                            Very truly yours,
                                                                            KEITH E. HOTTLE, CLERK




                                                                           Carmen De Leon
                                                                           Deputy Clerk, Ext. 53262